DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 19 APRIL 2022 has been considered.  In the amendment to the claims, Applicant has amended Claim 1 to include limitation directed towards ‘one or more electronics’ originally filed in Claim 17.  Claim 17 still remains pending as well as Claim 18.  
Claims 20-26 are withdrawn from consideration.  Claim 10 is cancelled.  Claims 27 and 28 are new.
Current pending claims are Claims 1-9, 11-19 and 27-28 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 15 APRIL 2022, with respect to the objection to the drawings and the objection to the specification have been fully considered and are persuasive.  The objection to the drawings and the objection to the specification has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As previously stated regarding the allowable subject matter: The claim language recited in Claim 17 and 18 are not found in the prior art used by the Examiner alone or in combination with another reference. 
In particular, in Claim 17, the language drawn towards “a control circuit connected to a headphone jack of the analyzer device and configured to transmit control signals to the one or more interface electronics; and wherein the analyzer device is configured to transmit signals to the control circuit through the headphone jack of the analyzer device” is not found or suggested in the prior art.  While it is well known in the art that headphone jacks of a phone or smartphone exists, none of the prior art suggest that the control circuit is connected through the headphone jack and transmits signals.  
Applicant has amended Claim 1 to include claim language of Claim 17 directed towards ‘one or more interface electronics’.  The Examiner has reviewed the previously cited reference to HASAN and this reference teaches this limitation along with the other newly added limitation of Claim 1.  The rejection below has been modified to reflect the changes to the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 15, 16 and 27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by HASAN, WO 2016/061485 A1, submitted on the Information Disclosure Statement on 18 JULY 2019, Foreign Patent Documents or Published Foreign Patent Applications, Desig. ID 3.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 1, the reference HASAN discloses portable system, [0055], point-of-care environment, system comprising: a microfluidic device, [0012, 0059], a housing, [0081, 0083], Figure 8A, housing 114, comprising: an inlet that receives a liquid sample, [0081, 0082], inlet 116, Figure 8A; an outlet for receiving the liquid sample from the inlet, [0081], outlet 118, Figure 8A; a filter arranged between the inlet and the outlet and located to retain a target analyte, [0081], filter 120, Figure 8A; and a fluidic circuit arranged within the housing, [0081, 0083], Figure 8A, fluidic circuit arranged in housing 114, and comprising: a first channel in fluid communication with the inlet, [0081, 0083], channel 134 in communication with inlet 116, wherein the first channel extends from the inlet to a first surface of the filter, [0083], channel 134 extends from inlet 116 to surface 122 of filter 120, Figure 8A; and a second channel in fluid communication with the outlet, [0081, 0083], channel 136 in communication with outlet 118, Figure 8A, wherein the second channel extends from a second surface of the filter that is opposite to the first surface of the filter to the outlet, and is shaped and dimensioned to collect the liquid sample that has passed through the filter and has a depth that reduces an amount of unreacted detection reagent available to create background fluorescence during detection of the target analyte, [0081-0083], Claim 1, Figure 8A, channel 136 extends from surface 138 of filter 120 that is opposite of surface 122 of filter 120 to outlet 118, channel 136 is shaped and dimensioned to collect liquid sample that passes through filter 120 and has depth that will reduce amount of unreacted fluorescent probe available to create a background during detection of target; an optical assembly including an emission filter and one or more lenses, [0059, 0069, 0090, 00098], detector 90, Figure 8C and 16; an analyzer device configured to collect and process a fluorescent signal for the detection of the target analyte produced by a target pathogen, if present, in the liquid sample, [0053, 0056, 0059, 0080, 0098, 0102, 0107], Figure 8C and 16; one or more interface electronics, [0059]; and a control circuit connected to an external interface of the analyzer device and configured to transmit control signals to the one or more interface electronics, wherein the analyzer device is configured to transmit signals to the control circuit through the external interface of the analyzer device, [0050-0052, 0074].
Additional Disclosures Include are : Claim 2: wherein the system is constructed from multiple layers, Figure 8A, [0083].; Claim 3: wherein the system of claim 2, wherein the multiple layers comprise: a first layer comprising a first hole corresponding to the inlet and a second hole corresponding to the outlet, [0089, 0091], layer 148 is considered to be the first layer includes hole corresponding to inlet 116 and second hole corresponds to outlet 118, Figure 8A and 10; a second layer arranged adjacent to the first layer and comprising a first hole aligned with the first hole of the first layer, and a second hole aligned with the second hole of the first layer, [0089, 0091], layer 150 is arranged adjacent to layer 148 including first hole aligned with first hole to layer 148, Figure 8A and 10; a third layer arranged adjacent to the second layer and comprising a portion of the first channel in communication with the first hole of the second layer, and a hole aligned with the second hole of the second layer,  [0089, 0091], layer 152 is considered to be the third layer placed next to layer 150 including a hole (part of first channel) positioned with hole of second layer 150, Figure 8A and 10; and a fourth layer arranged adjacent to the third layer and comprising another portion of the first channel in communication with the portion of the first channel in the third layer, [0089, 0091], layer 154 is placed next to layer 152 including another portion of channel 134 in communication with a portion of the hole in layer 152 including another portion of channel 134 in communication with portion of hole in layer 152, a hole aligned with the hole of the third layer,, [0089, 0091], Figure 8A and 10, and a portion that is arranged adjacent to the first surface of the filter, [0089, 0091], area that is placed next surface 122 of filter 120, Figure 8A and 10; a fifth layer arranged adjacent to the fourth layer and comprising a hole aligned to the portion of the first channel in the fourth layer, [0089, 0091], layer 156 is considered to be the fifth layer is placed next to layer 154 and include a hole aligned to portion of the channel 134 in the fourth layer 154, Figure 8A and 10, a portion attached to the second surface of the filter, [0089, 0091], an area attached to surface 138 of filter 120, Figure 8A and 10, and a hole aligned with the hole of the fourth layer, [0089, 0091], hole lied up with hole in fourth layer 154, Figure 8A and 10; a sixth layer arranged adjacent to the fifth layer and comprising the second channel in communication with the hole of the fifth layer, [0089, 0091], layer 158 is placed next to layer 156 including the channel 136 in communication with hole in layer 156, Figure 8A and 10; a seventh layer arranged adjacent to the sixth layer, [0089, 0091], layer 160 is arranged next to layer 158, Figure 8A and 10; and an eighth layer arranged adjacent to the seventh layer, [0089, 0091], layer 162 is next to layer 160, Figure 8 and 10.; Claim 4: wherein the system of claim 3, wherein the first, third, sixth, and eight layers comprise an acrylic material, and the second, fourth, fifth, and seventh layers comprise a double-sided adhesive, [0089, 0091], Figure 8A and 10.; Claim 5: wherein the system of claim 1, further comprising a flow control device coupled to the housing and in communication with the first channel through the outlet, [0087], syringe is considered to be the flow control device coupled to the housing 114 and in communication with channel 134 through outlet 118, Figure 8A, wherein the flow control device is configured and controlled to supply a negative pressure to the fluidic circuit to cause a volume of liquid sample to pass through the filter towards the outlet, [0087], syringe is made and controlled by supply of negative pressure to fluidic circuit causing volume of liquid to pass through filter 120 to outlet 118, Figure 8A.; Claim 6: wherein the system of claim 5, wherein the flow control device includes a plug member that is slidably disposed within a second outlet of the housing, [0074], release mechanism 14 with plug member 48 coupled to housing 12, Figure 5, and the second outlet is in fluid communication with the first and second channels, [0074], outlet 50.; Claim 7: wherein the system of claim 6, wherein the flow control device is a syringe fluidly coupled to the second outlet, [0075, 0076, 0087].; Claim 8: wherein the system of claim 1, wherein the filter comprises pores that are sized to be smaller than the target analyte, [0081], filter 120 is sized and dimensioned to retain target analyte, inherently teaching pores of filter is smaller than target.; and Claim 9: wherein the system of claim 1, wherein at least one or both of the first surface of the filter, [0083, 0084], filter 120 has surface 122 and filter permits use of coating, Figure 8A, and one or more surfaces defining the first channel are partially or entirely coated with a fluorescent probe specific to an enzyme produced by a target pathogen, [0084], portion of first channel 134 can be coated with one or more detection reagent.
Additional Disclosures Included are: Claim 15: wherein the system of claim 1, wherein the analyzer device is configured to determine, based on processing the fluorescent signal, a clinical indicator associated with the detection of the target analyte, abstract, [0056, 0084].; and Claim 16: wherein the system of claim 15, wherein the clinical indicator is a level of a bacterial enzyme determined based on an intensity of the fluorescent signal, [0116-0120].  
Applicant’s invention is drawn towards a device, a portable system. 
Regarding Claim 27, the reference HASAN discloses a portable system, [0055], point-of-care environment, for detecting a change in fluorescence intensity in a liquid sample, [0059, 0078, 0080, 0098], the system comprising: a microfluidic device, [0012, 0059], for retaining a target analyte from the liquid sample, wherein the microfluidic device comprises a channel that is shaped and dimensioned to have a depth that reduces an amount of unreacted detection reagent available to create background fluorescence during detection of the target analyte, [0059, 0065, 0067]; an optical assembly including an emission filter and one or more lenses, [0059, 0069, 0090, 00098], detector 90, Figure 8C and 16; an analyzer device configured to collect and process a fluorescent signal for the detection of the target analyte produced by a target pathogen, if present, in the liquid sample, [0053, 0056, 0059, 0080, 0098, 0102, 0107], Figure 8C and 16; one or more interface electronics, [0059; and a control circuit connected to an external interface of the analyzer device and configured to transmit control signals to the one or more interface electronics, wherein the analyzer device is configured to transmit signals to the control circuit through the external interface of the analyzer device, [0050-0052, 0074].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over HASAN, WO 2016/061485 A1, submitted on the Information Disclosure Statement on 18 JULY 2019, Foreign Patent Documents or Published Foreign Patent Applications, Desig. ID 3, and further in view of LIPPERT, US Publication No. 2015/0362512 A1. 
Regarding Claims 11 and 28, the reference HASAN discloses the claimed invention, but is silent in regards to wherein the analyzer device is a mobile phone, and the fluorescent signal is collected by a camera of the mobile phone.  
The LIPPERT discloses a portable system for detecting a change in fluorescence intensity in a liquid sample, abstract, Figure 1b, Claim 6, comprising: an analyzer device that collects and processes a fluorescent signal for the detection of a target analyte produced by an analyte present in the liquid sample, abstract, wherein the analyzer device is a mobile phone, Claim 1, [0009, 0010], and the fluorescent signal is collected by a camera of the mobile phone, [0009-0011, 0037]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the invention of HASAN to have the analyzer be a mobile phone, and the fluorescent signal is collected by a camera of the mobile phone as taught by LIPPERT to effectively and rapidly monitor analyte in a point-of-care setting, [0009]. 
Additional Disclosures Included by the combination is: Claim 12: wherein the system of claim 11, further comprising: a housing, HASAN [0081, 0083], Figure 8A, housing 114, LIPPERT Figure 1b, [0011], dark box, comprising: the optical assembly, HASAN [0059, 0090, 0098], detector 90, Figure 8C, 16, LIPPERT [0016-0017]; a holder for securing the mobile phone and aligning the camera of the mobile phone with the optical assembly, LIPPERT [0016, 0017]; the microfluidic device, HASAN [0012, 0059]; and a sample holder for securing the microfluidic device and aligning a region of the microfluidic device that includes a first chamber with the optical assembly, LIPPERT [0014].
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HASAN, WO 2016/061485 A1, submitted on the Information Disclosure Statement on 18 JULY 2019, Foreign Patent Documents or Published Foreign Patent Applications, Desig. ID 3, and further in view of LINDER, US Publication No. 2011/0253224 A1. 
Regarding Claim 13, the HASAN reference discloses the claimed invention, but is silent in regards to wherein the system further comprises a heating device and light sources. 
HASAN does generically teach a heater, [0059] and light sources, [0059] in the microfluidic device that determine, regulate, and/or sense liquid temperature, fluid pressure, flow rate, exposure to light, exposure to electric fields, magnetic field strength, and/or the like.
The LINDER reference discloses a system for detecting a change in fluorescence intensity in a liquid sample, Figure 1, [0034], an analyzer device that collects and processes a fluorescent signal for the detection of a target analyte produced by an analyte present in the liquid sample, [0034], the system further comprising: a heating device placed adjacent to the microfluidic device, wherein the heating device is configured to provide heat to the microfluidic device, [0026, 0090, 0168]; a light source configured to provide excitation light to the liquid sample, [0154]; and wherein the analyzer device is configured to run software that controls (i) an amount of heat provided by the heating device to the microfluidic device, [0026, 0090, 0168], and (ii) a magnitude of the excitation light provided by the light source to the microfluidic device, [0154].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the HASAN reference to include a heating device and a light source to determine, regulate, and/or sense liquid temperature, fluid pressure, flow rate, exposure to light, exposure to electric fields, magnetic field strength, and/or the like.
Additional Disclosures Included by the combination is: Claim 14: wherein the light source comprises one or more light emitting diodes, [0154]. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over HASAN, WO 2016/061485 A1, submitted on the Information Disclosure Statement on 18 JULY 2019, Foreign Patent Documents or Published Foreign Patent Applications, Desig. ID 3, and further in view of BOYDEN, US Publication No. 2016/0176933 A1.
Regarding Claim 19, the reference HASAN discloses the claimed invention, but is silent in regards to the emission filter comprises a 500 nanometer long pass emission filter.
The BOYDEN reference discloses an emission filter comprising 500 nanometer long pass emission filter known in the art, [0143]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to have the emission filter comprises a 500 nanometer long pass emission filter to specifically reflect short wavelengths while transmitting, or passing, long wavelengths of a particular wavelength. 
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim language recited in Claim 17 and 18 are not found in the prior art used by the Examiner alone or in combination with another reference. 
In particular, in Claim 17, the language drawn towards “a control circuit connected to a headphone jack of the analyzer device and configured to transmit control signals to the one or more interface electronics; and wherein the analyzer device is configured to transmit signals to the control circuit through the headphone jack of the analyzer device” is not found or suggested in the prior art.  While it is well known in the art that headphone jacks of a phone or smartphone exists, none of the prior art suggest that the control circuit is connected through the headphone jack and transmits signals.  
In addition, in Claim 18, language directed towards the lenses in the system, the specific measurements of the focal length and aperture in the tube lens and the focal length and aperture in the objective lens are not taught or suggest in the prior art.  While it is known in the art that optical measuring set ups include both a tube lens and objective lens, the specific measurements of the focal lengths and apertures of both lenses are not found or suggested in the prior art.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797